Storrs, C. J.
This bill is exhibited for the purpose of compelling the payment, by administrators or trustees, under a will, of certain dividends on bank shares, and also the transfer of the shares themselves.
By the will a bequest was made to Margaret C. Belden, the testator’s wife, of the use and improvement of the bank shares for life, and at her death they were to become the property of her daughter, now Mrs. Harrison. A different section of the will specifies divers bequests to Mrs. Harrison almost uniformly limited to a life estate in the property described, and also contains some general directions concerning the investment for her benefit of the accruing income. In the concluding section, two of the respondents named in the present petition, Horace Belden and Keney, (the executors of the will, but now acting as administrators under it,) are made trustees of the estate of Mrs. Harrison, until she shall arrive at the age of twenty-six, and these trustees are desired to manage it in the way pointed out in the section just,referred to, which is designated by its number. Whether, under such circumstances, these persons became trustees of any other property than that enumerated in the specified *73section, and which manifestly required the management of a trustee, and especially, whether they became trustees for Mrs. Harrison of these bank shares, of which she had no right to the present enjoyment or income, and which she was to receive absolutely, by a strictly legal title, when she received them at all, and which therefore manifestly required no management by a trustee on her account, are matters of extreme doubt, which would not, however, if decided, change the result which we have reached in this case. For, whether the respondents are accountable, as trustees or administrators, to the petitioners, or to any of them, it is equally true that neither the bill nor the committee’s report show any reason for the aid of chancery.
The petition discloses a singular confusion of parties, whose combination, in an application of this kind, is not satisfactorily explicable. Apart, however, from any suggestion of misjoinder, the court can not perceive any reason which justifies the appearance of Mrs. Harrison as a plaintiff in this bill. She was to have no claim upon her trustees, or upon the administrators on her father’s estate, for the bank shares, until the decease of her mother, and thus far no right of hers is touched by the detention of the dividends in the hands of the respondents. Nor is it inferable from any allegation of the bill, or fact found in the report, how her interest will be in the least promoted, by a transfer of these shares to her mother or to her mother’s conservator.
But it is alleged, in behalf of Mrs. Harrison, as we suppose, that the period of the trust created for her expired when she reached the age of twenty-six, and that the respondents have nevertheless refused to convey the stock to her in her own right. But there is a total failure to show how this could be done without a breach of duty on the part of the administrators. If the trust for Mrs. Harrison has terminated by lapse of time, (as it manifestly has, if it ever existed,) so that the respondents no longer hold her contingent interest in these shares, still they are responsible to Mrs. Belden during her life for the income of the bank shares, and have no right to convey the same by a legal title to Mrs. Harrison, vesting her *74thus with the entire estate. As administrators they are bound to execute the will of the testator, to pay over the accruing profits of the stock to Mrs. Belden, and thus must retain the legal title to the shares for that purpose. With this trust they still stand charged, for it was in no wise terminated by the limitation affixed to the special trust created by the will in behalf of Mrs. Harrison. If we were to suppose that Mrs. Harrison was simply asking in this bill for a conveyance of her interest in the bank stock by her trustees, we should not be able to see what would pass by such an instrument. Its only apparent effect would be to discharge the trust, which the law has already amply done by virtue of the necessary lapse of time.
It must be, then, that if there is any merit in the bill whatever, it exists in favor of Mrs. Belden, from whom the dividends are withheld. But if she has a present right to them, it is a legal right, such as a court of law will fully protect when an action of assumpsit shall be brought to compel payment. And it is certainly a right with which a court of chancery has no concern, unless in connection with other matters, of themselves independent subjects of equity jurisdiction, or unless, after repeated and vexatious refufials to pay over, the administrator should, by a proper bill, be put in the way of being enjoined to execute a perpetual power of attorney to Mrs. Belden to collect her own dividends.
The remaining relief sought on behalf of Mrs. Belden, is a compulsory transfer of the shares themselves by the administrators to all or to some one of the petitioners. That it can not be made to all jointly is obvious; for the interest of one never becomes a present interest until the estate of the other in the same property is entirely extinguished. The transfer can not be made alone to Mrs. Belden or her conservator, for she is entitled only to the dividends during her life. It can not be made absolutely to Mrs. Harrison, for the reasons already given, inasmuch as we have no right to infer from the petition that it is Mrs. Belden’s design to relinquish her entire estate in the bank stock to her daughter. The conveyance can not be made in such a manner as to preserve *75the rights of the parties, unless a new trustee is provided in the person of some one or more of the petitioners or of some third individual, and the legal trusts vested in such trustee for the benefit of both Mrs. Belden and Mrs. Harrison. Now if the petition is to be treated as an application to the superior court to substitute Mr. Harrison or Mrs. Harrison as trustee for Mrs. Belden, it becomes important to inquire whether any ground is laid in the bill for such a procedure.
It does not seem to be desired that a conversion shall be had of the bank shares into better securities; and if this were to be insisted upon, it could be done without a change of the trustee. It is not suggested that the administrators are insolvent. If they were, resold might still be had to their sureties upon the administration-bond; and even if the respondents should be insolvent, and the sureties inadequate, this would rather be a“reason for a removal by the court of probate, or the requirement of new and responsible sureties, than for compelling the administrators to part with, the legal title to a small fraction of the estate which they hold in trust. Nor is it said or shown that they are mismanaging the estate. The nonpayment of the dividends would hardly be held even slight evidence towards this conclusion, until an action at law had been brought to test their liability to pay over. But even if they were guilty of malpractice, this would be a reason for appealing to the court of probate for a removal, or an action on the probate bond, rather than for granting a partial and ineffective remedy like that now sought.
On the whole, we see neither in the bill or report any reason for interfering with the wish of the testator, that the bank shares should be held for his wife’s benefit during her life by the present respondents, or for substituting in their place a new trustee, although the trustee proposed by the bill should be one of the petitioners themselves. In fact, the petition appears to -be without merit in any particular, and the court, omitting to pursue other objections raised by counsel, advise that it be dismissed.
In this opinion the other judges concurred.
Advice that bill be dismissed.